                 Case 19-11938-LSS             Doc 351         Filed 10/30/20       Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 7

UBIOME, INC.,1                                              Case No. 19-11938 (LSS)
                           Debtor.
                                                            Objection Deadline: November 13, 2020 at 4:00 p.m. (ET)
                                                            Hearing Date: December 2, 2020 at 2:00 p.m. (ET)

    MOTION OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE, FOR ORDER: (A)
   AUTHORIZING TRUSTEE TO REJECT WAREHOUSE SERVICES AGREEMENT ,
    EFFECTIVE OCTOBER 31, 2020; (B) AUTHORIZING ABANDONMENT OF ANY
           REMAINING PROPERTY LOCATED AT THE WAREHOUSE;
                  AND (C) GRANTING RELATED RELIEF

    PARTIES RECEIVING THIS MOTION SHOULD REVIEW CAREFULLY AS THE
             MOTION MAY AFFECT THE PARTIES’ LEGAL RIGHTS.

                  Alfred T. Giuliano, chapter 7 trustee (the “Trustee”) to the estate of the above-

captioned debtor (the “Debtor”), files this motion (the “Motion”) for the entry of an order (the

“Order”), substantially in the form attached as Exhibit A, pursuant to sections 105(a), 365(a), and

554(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Federal Rules of

Bankruptcy Procedure 6006 and 6007 (the “Bankruptcy Rules”): (a) authorizing the Trustee to

reject, effective October 31, 2020, that certain Warehouse Services Agreement, dated November

27, 2018 (the “WSA”) between uBiome, Inc. and Texas Novachem Corporation, DBA Warehouse-

Pro (“Warehouse-Pro”); (b) authorizing abandonment of any remaining personal property of the

Debtor at the Warehouse (defined below); and (c) granting related relief. In support of this

Motion, the Trustee respectfully states as follows:




1 The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor was located at 360 Langton Street, Suite 301, San Francisco, CA 94103.
                                                           1
               Case 19-11938-LSS         Doc 351       Filed 10/30/20     Page 2 of 8




                                             Jurisdiction

               1.      The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. The Trustee confirms his consent, pursuant to Rule 9013-1(f) of the

Local Rules of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), to the entry of a final order by the Court in connection with this Motion to the extent that

it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

               2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this

matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

               3.      The bases for the relief requested herein are sections 105(a), 365(a), and

554(a) of the Bankruptcy Code, Bankruptcy Rules 6006 and 6007.

                                             Background

               4.      On September 4, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the United States Bankruptcy Court for the District of Delaware (the “Court”), thereby

commencing the chapter 11 case.

               5.      On October 11, 2019 (the “Conversion Date”), the Court entered an order

converting this case to a case under chapter 7 [Docket No. 162], and Alfred T. Giuliano was

appointed as the chapter 7 trustee [Docket No. 163].

                                              The WSA

               6.      The WSA provides for Warehouse-Pro to perform certain services,

including put away, storage, order selection, shipment, related customer service and administrative
                                                   2
               Case 19-11938-LSS         Doc 351       Filed 10/30/20    Page 3 of 8




functions, with respect to the Debtor’s inventory swab kits located at 1830 East Interstate 30,

Rockwall, Texas 75087, or 1520 East Interstate 30, Rockwall, Texas 75087, or 2020 Industrial

Blvd. Rockwall, Texas 75087 (the “Warehouse”) and operated by Warehouse-Pro.

                7.      The Trustee has determined in his business judgment that the costs incurred

under the WSA constitute an unnecessary drain on the estate. Accordingly, in an effort to reduce

postpetition administrative costs and in the exercise of his business judgment, the Trustee believes

that rejection of the WSA, effective as of October 31, 2020, is in the best interests of the Debtor,

its estate, and creditors.

                                          Relief Requested

                8.      By this Motion, the Trustee requests entry of the Order: (a) authorizing

rejection of the WSA effective as of October 31, 2020; (b) authorizing abandonment of any

remaining personal property owned by the Debtor, including any swab kits in inventory, at

Warehouse; and (c) granting related relief.

                                           Basis for Relief

A.      Rejection of the WSA is justified by the Trustee’s sound business judgment.

                9.      Section 365(a) of the Bankruptcy Code provides that a trustee “may assume

or reject any executory contract or unexpired lease of the debtor” subject to the court’s approval.

Courts generally authorize trustee a debtors to assume or reject executory contracts and unexpired

leases where a trustee or debtors appropriately exercise their “business judgment.” See, e.g.,

Sharon Steel Corp. v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 39–40 (3d Cir. 1989); In re Fed.

Mogul Global, Inc., 293 B.R. 124, 126 (D. Del. 2003); Orion Pictures Corp. v. Showtime

Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993); Robertson v. Pierce

(In re Chi-Feng Huang), 23 B.R. 798, 800 (B.A.P. 9th Cir. 1982); Lubrizol Enters. v. Richmond

Metal Finishers, Inc. (In re Richmond Metal Finishers, Inc.), 756 F.2d 1043, 1047 (4th Cir. 1985)
                                                   3
               Case 19-11938-LSS           Doc 351          Filed 10/30/20   Page 4 of 8




(holding that absent bad faith or abuse of discretion, deference is given to debtor’s business

judgment); Wheeling-Pittsburgh Steel Corp. v. West Penn Power Co. (In re Wheeling-

Pittsburgh Steel Corp.), 72 B.R. 845, 849 (Bankr. W.D. Pa. 1987); In re G Survivor Corp., 171

B.R. 755, 757 (Bankr. S.D.N.Y. 1994).

                10.     Courts generally will not second-guess a trustee’s business judgment

concerning the rejection of an executory contract or unexpired lease. See In re Trans World

Airlines, 261 B.R. 103, 121 (Bankr. D. Del. 2003). The “business judgment” test merely requires a

showing that rejection of the executory contract or unexpired lease will benefit the debtor’s estate.

Id. (“A debtor’s decision to reject an executory contract must be summarily affirmed unless it is

the product of ‘bad faith, or whim or caprice’”) (quoting In re Wheeling-Pittsburgh Steel Corp., 72

B.R. at 849–50); In re Trans World Airlines, Inc., No. 01-0056, 2001 Bankr. LEXIS 722, at *7–8

(Bankr. D. Del. Mar. 16, 2001) (noting that the standard under section 365 requires consideration of

the benefit of the rejection to the debtor’s estate).

                11.     The Trustee has determined that the WSA is no longer necessary and the

costs for any sale of the inventory swab kits located at the Warehouse would exceed any realizable

value from a sale. Absent rejection, the WSA could impose ongoing obligations on the estate.

Accordingly, to avoid incurring additional unnecessary expenses associated with the WSA, the

Trustee seeks to reject the WSA.

B.      The Court should authorize the rejection of the WSA effective as of October 31, 2020.

                12.     The Trustee also respectfully submits that it is appropriate for the Court to

order that the effective date of rejection of the WSA to October 31, 2020. Section 365 of the

Bankruptcy Code does not specifically address whether courts may order rejection to be effective

retroactively. However, courts in this district and others have held that bankruptcy courts may

exercise their equitable powers in granting such a retroactive order when doing so promotes the
                                                        4
               Case 19-11938-LSS          Doc 351       Filed 10/30/20   Page 5 of 8




purposes of section 365(a) of the Bankruptcy Code. See In re Chi-Chi’s, Inc., 305 B.R. 396, 399

(Bankr. D. Del. 2004) (“[T]he court’s power to grant retroactive relief is derived from the

bankruptcy court’s equitable powers so long as it promotes the purposes of § 365(a)”); Thinking

Machs. Corp. v. Mellon Fin. Servs. Corp. (In re Thinking Machines Corp.), 67 F.3d 1021, 1028–29

(1st Cir. 1995) (“rejection under section 365(a) does not take effect until judicial approval is

secured, but the approving court has the equitable power, in suitable cases, to order a rejection to

operate retroactively.”); see also Pacific Shores Dev., LLC v. At Home Corp. (In re At Home

Corp.), 392 F.3d 1064, 1071 (9th Cir. 2004) (same).

               13.     Courts may approve retroactive rejection of executory contracts and

unexpired leases “after balancing the equities” and concluding that they weigh in favor of the

debtor. See In re Chi-Chi’s, Inc., 305 B.R. at 399 (acknowledging that a bankruptcy court may

approve a rejection retroactive to the date the motion is filed after balancing the equities in the

particular case); In re Fleming Cos., 304 B.R. 85, 96 (Bankr. D. Del. 2003) (finding that rejection

has been allowed nunc pro tunc to the date of the motion); see also Thinking Machs. Corp., 67 F.3d

at 1028 (“In the section 365 context, . . . bankruptcy courts may enter retroactive orders of

approval, and should do so when the balance of equities preponderates in favor of such

remediation.”); In re Jamesway Corp., 179 B.R. 33, 37 (S.D.N.Y. 1995) (discussing that section

365 does not include “restrictions as to the manner in which the court can approve rejection”).

               14.     The balance of the equities favors the relief requested herein. The Trustee

has decided to reject the WSA as no longer necessary for the estate and no longer needed by the

Trustee for any purpose. Without a retroactive date of rejection, the Trustee could be forced to

incur unnecessary administrative charges and contractual obligations in connection with the WSA

that provides no benefit to the estate.



                                                    5
               Case 19-11938-LSS         Doc 351       Filed 10/30/20    Page 6 of 8




               15.     Moreover, Warehouse-Pro will not be unduly prejudiced if the rejection is

deemed effective as of October 31, 2020. The Trustee will promptly serve notice of this Motion on

Warehouse-Pro, who will have a sufficient opportunity to respond.

               16.     In addition, through notice of this Motion, Warehouse-Pro will receive

notice of the Trustee’s clear intention to reject the WSA. For these reasons, the Trustee

respectfully submits that it is fair and equitable for the Court to hold that the WSA is rejected as of

October 31, 2020.

               17.     Similar relief has been granted in this case as well as other cases in this

jurisdiction. See In re Kona Grill, Inc., Case No. 19-10953 (CSS) (Bankr. D. Del. Sept. 13, 2019)

authorizing the rejection of leases nunc pro tunc to the date of abandonment); In re M&G USA

Corp., Case No. 17-12307 (BLS) (Bankr. D. Del. Nov. 30, 2017) (same); In re Alsip Acquisition,

LLC, Case No. 14-12596 (Bankr. D. Del. Jan. 12, 2015) (KJC) (same); In re Real Mex

Restaurants, Inc., Case No. 11-13122 (Bankr. D. Del Dec. 6, 2011) (BLS) (same); In re CB

Holding Corp, Case No. 10-13683 (Bankr. D. Del. Jan. 10, 2011) (MFW) (same); In re Chi-Chi's,

Inc., 305 B.R. 396, 399 (Bankr. D. Del. 2004) (acknowledging that a bankruptcy court may

approve a rejection retroactive to the date the motion is filed after balancing the equities in the

particular case); In re Namco Cybertainment, Inc., Case No. 98-00173 (Bankr. D. Del. Apr. 15,

1998) (same). .

C.     Abandonment of remaining personal property is appropriate.

               18.     The Trustee also seek to abandon, as of October 31, 2020, any remaining

personal property owned by the Debtor at the Warehouse covered by the WSA as is, where is, and,

in accordance with section 554(a) of the Bankruptcy Code. Section 554(a) provides that “[a]fter

notice and a hearing, the trustee may abandon any property of the estate that is burdensome to the

estate or that is of inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a).
                                                   6
               Case 19-11938-LSS         Doc 351       Filed 10/30/20     Page 7 of 8




               19.     The Trustee submit that any remaining personal property is of

inconsequential value or burdensome to the Debtor’s estate to remove. The Trustee believes that

the cost of retrieving, storing, marketing, and liquidating the remaining personal property

outweighs any recovery that the Debtor’s estate could reasonably hope to attain. As a result, the

Trustee has determined, in his business judgment that the abandonment, as of October 31, 2020, of

any such remaining personal property is in the best interests of the Debtor’s estate.

                                        Reservation of Rights

               20.     Nothing contained in this Motion or any actions taken by the Trustee

pursuant to relief granted in the Order is intended or should be construed as: (a) an admission as to

the validity of any particular claim against a Debtor entity; (b) a waiver of the estate’s rights to

dispute any particular claim on any grounds; (c) a promise or requirement to pay any particular

claim; (d) an implication or admission that any particular claim is of a type specified or defined in

this Motion; (e) a request or authorization to assume any agreement, contract, or lease pursuant to

section 365 of the Bankruptcy Code; or (f) a waiver or limitation of the estate’s rights under the

Bankruptcy Code or any other applicable law.

                                                Notice

               21.     The Trustee will provide notice of this Motion to the following parties, or

their counsel, if known: (a) the Office of the United States Trustee; (b) the Debtor’s lenders; (c)

Warehouse-Pro; and (d) all parties who have filed a notice of appearance and request for service of

papers pursuant to Bankruptcy Rule 2002. The Trustee submits that, in light of the nature of the

relief requested, no other or further notice need be given.




                                                   7
               Case 19-11938-LSS        Doc 351       Filed 10/30/20   Page 8 of 8




                                         No Prior Request

               22.     No prior request for the relief sought herein has been made to this or any

other court.

               WHEREFORE, the Trustee respectfully requests that the Court enter the proposed

order, substantially in the form attached to this Motion as Exhibit A, and grant such other and

further relief as may be appropriate.


Dated: October 30, 2020                   PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Peter J. Keane
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          Peter J. Keane (DE Bar No. 5503)
                                          919 N. Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email:       bsandler@pszjlaw.com
                                                       crobinson@pszjlaw.com
                                                       pkeane@pszjlaw.com

                                          Counsel to Alfred T. Giuliano, Chapter 7 Trustee




                                                  8
